            Case 4:19-cr-00116-BSM Document 18 Filed 09/03/19 Page 1 of 2
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS


UNITED STATES OF AMERICA                      )       No. 4:19CR00116      ~/IA
                                              )
V.                                            )                                        FILED
                                              )                                  EAST~·i;.,~rlr~~lAOURT
                                                                                             ~-     RKANSAS
                                              )
ANDREW SCOTT PIERSON                          )                                             0 3 2019
MARIA GUADALUPE ALMENDAREZ                    )                             JAMEsw
OSCAR ALMENDAREZ III                          )                             Bj,:_       ~,Cf.ERK
FNU LNU aka OSO                               )                                                        DEPCLEffK
ALEJANDRO QUIROZ                              )
ABRAHAM AURELIO CALDERON                      )
ENRRIQUE OLIVAS                               )
BETTY JOANN KENDALL                           )


                      MOTION TO SEAL SUPERSEDING INDICTMENT


       Pursuant to Rule 6(e)(4), Federal Rules of Criminal Procedure, the United States requests

that the above-styled Superseding Indictment be sealed until the defendants are in custody or

have been released pending trial. The United States has requested arrest warrants for all the

defendants, and for the safety of law enforcement agents who will attempt to execute the arrest

warrants and to guard against the risk of flight, the United States respectfully submits that the

defendants' identities should not be revealed in any public manner until the warrants has been

executed.

       Further, defendant ANDREW SCOTT PIERSON is presently under indictment in this

case and is detained by the United States Marshalls Service. For the safety oflaw enforcement

officers executing arrest warrants and to guard against co-defendants' risk of flight, the United

States requests delayed notice to ANDREW SCOTT PIERSON until the earlier of the arrest

warrants being served upon the co-defendants and their appearances before the Court, or such

time as the United States requests that the case be unsealed. Further, in order to




                                                  1
            Case 4:19-cr-00116-BSM Document 18 Filed 09/03/19 Page 2 of 2
protect the officers who are executing the arrest warrants, the United States requests that the

Court direct the Clerk of Court not enter any information in ECF pertaining to the Superseding

Indictment, including, but not limited to, the Superseding Indictment, counts contained in the

Superseding Indictment, warrants, summonses, and this motion, until the arrest warrants have

been served upon the defendants and they have appeared before the Court, or the case is

otherwise unsealed.




                                                      Assistant U.S. Attorney
                                                      Bar No. 41461
                                                      P.O. Box 1229
                                                      Little Rock, Arkansas 72203
                                                      501-340-2600
                                                      Anne.Gardner2@usdoj.gov


                                             ORDER

       Pursuant to the above requests, the Superseding Indictment in this matter shall be sealed

until the defendants are in custody or have been released pending trial, or the case is otherwise

unsealed, and the Clerk of Court shall not enter any information pertaining to the Superseding

Indictment, including, but not limited to, the Superseding Indictment, counts contained in the

Superseding Indictment, summonses, and this motion and order until arrest warrants have been

served upon the defendants and they have appeared before the Court, or the case is otherwise

unsealed.


 sl~lttt
DATE                                                                            !STRATE JUDGE




                                                 2
